Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner wants to make note that while Sundaresan is removed from the prior art rejection below, examiner makes not that the applicant’s comments in the first two paragraphs of page 11 in the remarks filed 4/28/2021 appears to contradict itself, since “continually adapting a size of the ROI based on an object of interest” would indeed require that the size of the ROI changes. Such a change in the size of the ROI would either be larger or smaller than the previous size of the ROI. However, examiner has provided a new reference that clearly states such a change in size of the ROI (see Leung below).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba et al. (US 2013/0100255) in view of Landqvist et al. (US 2016/0182866) further in view of Kim et al. (US 2012/0176505) and further in view of Leung et al. (US 2018/0082428).
Regarding claims 1, 12 and 20, Ohba teaches an electronic device for generating a video content, the electronic device (Figs. 1 and 2) comprising:
at least one processor configured to detect a movement at least one object at least one region of interest (ROI) in a field of view of a second image sensor, the size of the at least one ROI being smaller than a size of a viewfinder of the electronic device (paragraphs 65-67 teaches “efficient and accurate tracking of a region of interest” wherein the system’s image analysis unit 34 tracks a subject (thereby detects an object moving in at the ROI) by a known method in the narrow-angle, high frame rate image 72. Therefore, the system’s processor detects a subject and tracks it. Ohba’s ability to track and thereby move the ROI to capture images at a high frame rate to generate high frame rate images 72 encompasses the system’s ability to update/change the size and location of the ROI. Furthermore, paragraph 55 also teaches the ability to use a zoom mechanism to allow detecting the camera 30 to zoom in on a target … and selectively 
a first image sensor configured to capture, at the first frame rate, a first region corresponding to the at least one ROI within the viewfinder with a first plurality of video frames (Figs. 2, 8-9 and paragraphs 65-73 teaches a camera 30 that captures video at a first frame rate. The camera 30 records the narrow-angle image (e.g. “72” in Fig. 8), which includes the ROI);
the second image sensor configured to capture second region corresponding to the viewfinder with a second plurality of video frames, wherein the first region is captured by the first image sensor at a higher frame rate than a second frame rate at which the second region is captured by the second image sensor (Figs. 2, 8-9 and paragraphs 65-73 teaches a camera 28 that captures video at a frame rate lower than the first frame rate. The camera 28 records the wide-angle image, which is the image (e.g. “70” in Fig. 8) in the viewfinder of the second camera); and
However, although Ohba teaches a dual camera system for recording two videos, fails to explicitly teach the claimed wherein:
the at least one processor is further configured to generate the video content by combining the first plurality of video frames including the at least ROI captured by the second plurality of video frames including the second region captured by the second image sensor.
In an analogous art, Landqvist at least one processor is further configured to generate the video content by combining the first plurality of video frames including the at least ROI captured by the first image sensor with the second plurality of video frames including the second region captured by the second image sensor (Fig. 4, teaches a processor 140 and video processing module 180 which processes two different frame rates of videos (wide angle and narrow angle) and combines the two sets of videos into a new generated video with intermediate frames).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Landqvist into the system of Ohba such that Landqvist’s ability to compose a new video set utilizes the dual camera system of Ohba because such incorporation allows for the benefit of improving the video quality by reducing blurring aspects of a lower frame rate capture (Landqvist: paragraphs 2 and 36-37).
Although Ohba and Landqvist teaches the ability to calibrate and tracking an object across an ROI, fails to teach that the processor is able to “increase a size of the at least one ROI in a direction corresponding to a vector of the detected movement to continuously include the at least one object within the at least one ROI in a case that a first frame rate is not sufficient to seamlessly display a trajectory of the at least one object within the at least one ROI”.
In an analogous art, Kim partially teaches the claimed in paragraphs 62 and 66-67 wherein a focus area (equivalent to a ROI) for the target object is set and when the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kim into the proposed combination of Ohba and Landqvist such that the ability to determine that the frame rate is insufficient based on the movement speed of the current target object, can be utilized by the proposed combination because such an incorporation allows for the benefit of being able to photograph an object that is moving at a very high speed (Kim: paragraphs 5-8).
However, as noted above in Kim, while the frame rate insufficiency determination is made based on the movement of the target object within a focus area, fails to particularly teach that the size of the ROI is increased as well and therefore fails to teach “increase a size of the at least one ROI in a direction corresponding to a vector of the detected movement”.
In an analogous art, Leung teaches in paragraphs 23 and 34 that the algorithm builds upon the system to “varying the ROI size to reach convergence or maximum probability. The varying ROI size helps to resize the bounded region of the ROI to follow size changes to the object itself”. Further, paragraphs 35-36 teaches that the ROI is able to track fast moving objects on top of tracking slow moving objects and paragraph 31 teaches that the motion information used in ROI adjustment circuitry includes the “direction and/or magnitude of motion”. Therefore, it is clear that Leung teaches that the varying ROI size accommodates fast moving objects and the size changes of the object itself or that it could be based on the magnitude (i.e. how fast) of the motion as well. 

Regarding claims 2 and 13, Ohba and Landqvist teaches the claimed further comprising:
selecting the at least one ROI based on a user input when the user input is received or selecting the at least one ROI automatically when no user input is received (Ohba: paragraphs 65-67 teaches tracking a region on interest automatically. Paragraph 55 teaches user selecting a target. Landqvist teaches in paragraph 49 of determining subareas as a region of interest). The prior motivation as discussed above is incorporated herein.
Regarding claims 3 and 14, Landqvist teaches the claimed wherein the generating of the video content comprises repeatedly combining each video frame of the second region with a predefined number of video frames of the first region (paragraphs 51-52 teaches combining the contents of the two different video frames).
Regarding claims 4 and 15, Ohba and Landqvist teaches the claimed further comprising:
tracking the at least one object in the at least one ROI (Ohba: paragraphs 65-67 teaches tracking a region on interest automatically. Landqvist teaches in paragraph 49 
	Regarding claims 6 and 17, Ohba and Landqvist teaches the claimed wherein the increasing of the size of the at least one ROI comprises at least one of increasing the size of the at least one ROI to a predetermined region or increasing the size of the at least one ROI in further accordance with a size of the at least one object (paragraph 63 teaches wherein as part of the ROI being tracked, the camera is capable of being calibrated to track/follow the ROI using electronic pan and tilt capabilities using tracking technology. By using pan and tilt capabilities, the ROI area is being extended to the tracked/predetermined region. Furthermore, Figs. 6, 8-9 and paragraphs 135-136 teaches increasing the size of the ROI by continuously tracking the object of interest. When objects are moved closer to the imaging device or if the object moves to occupy a larger space in the captured image, the corresponding size of the ROI would increase. Leung allows for continually adapting the size of the ROI based on the direction and/or magnitude and also based on the size of the object itself (see paragraphs 23, 31, 34-36)).
Regarding claims 7 and 18, Ohba and Landqvist teaches the claimed further comprising performing at least one of:	
a blurring operation on the second region, a de-noising operation on the first region, or a zooming operation on the first region (it is noted the language is presented in the alternative format, as such, Landqvist teaches in paragraphs 36-37 of performing noise reduction on the first region in the first video. Paragraph 55 teaches zooming operation on the first region based on user input).
Regarding claims 8 and 19, Ohba teaches the claimed further comprising:
displaying the video content on a part of a screen of the electronic device, and
displaying the first region, on a remaining part of the screen of the electronic device (Ohba in Figs. 8 displays the video content including both first and second regions. See Fig. 1 for display device 16 for displaying the video content of the first and second regions).
Regarding claim 9, Ohba teaches the claimed wherein the displaying of the first region is performed after performing a zooming operation on the first region (paragraph 119 teaches a zoomed-in view displayed on the screen based on the images captured by the two cameras in Fig. 3. Paragraph 55 also teaches a user interacting with the video display to control zooming operation on a first region).
Regarding claim 10, Landqvist teaches the claimed wherein the combining of the first plurality of video frames captured by the first image sensor with the second plurality of video frames captured by the second image sensor is performed based on a ratio between the first frame rate at which the first plurality of video frames are captured by the first image sensor and the second frame rate at which the second plurality of video frames are captured by the second image sensor (Paragraphs 51-52 teaches wherein to generate the intermediate video frame it is based on the higher video capturing frame rate. The first and second video frames are combined with either the first or second video frames to generate a corresponding intermediate video frame. Therefore, the combining is based on the ratio between the higher frame rate video and the lower frame rate video since the final frame rate of the generated video with 
Regarding claim 11, Landqvist teaches the claimed wherein a ratio between the first plurality of video frames captured by the first image sensor and the second plurality of the video frames captured by the second image sensor is identical to a ratio between the second frame rate and the first frame rate (Paragraphs 51-52 teaches wherein to generate the intermediate video frame it is based on the higher video capturing frame rate. The first and second video frames are combined with either the first or second video frames to generate a corresponding intermediate video frame. Therefore, the combining is based on the ratio between the higher frame rate video and the lower frame rate video since the final frame rate of the generated video with intermediate video frames appears to maintain the same ratio as between the higher frame rate video and the lower frame rate video. The ratio between the first frame rate and the second frame rate also applies to the frames since the frames from the higher frame rate adapts to the frame rate of the lower frame rate).
Regarding claim 21, Landqvist teaches the wherein the first image sensor comprises a plurality of image sensors, and wherein a plurality of ROIs are respectively captured by the plurality of image sensors (paragraphs 49 and 163 teaches a plurality of image sensors 104 used to capture one or more regions of interests within the video frame).
Regarding claim 22, Landqvist teaches the claimed further comprising, for each video frame of the first region, replacing a corresponding portion of the corresponding .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481